Citation Nr: 1107439	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  09-15 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a left foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2008 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified in October 2010 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the above VARO; a 
transcript is of record.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a left foot disorder has been raised by the 
record, but has not been adjudicated by the RO.  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010)).  
The law particularly required VA to obtain any relevant records 
held by any Federal department or agency.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3).

The Veteran testified at the October 2010 hearing that he had 
received treatment between 1977 and 1979 at VA facilities on 
Grand Avenue and Broadway in St. Louis, Missouri.  The record 
indicates that the RO attempted to obtain treatment records for 
the Veteran from the St. Louis VA Medical Center, Jefferson 
Barracks Division, and that there were no records on file 
pertaining to the Veteran.  However, the record does not indicate 
that the RO attempted to obtain treatment records on the Veteran 
from the St. Louis VA Medical Center, John Cochran Division, 
which is on North Grand Boulevard.  The VCAA requires that VA 
attempt to obtain the Veteran's VA treatment records in their 
entirety until they are obtained, unless it is reasonably certain 
and documented that such records do not exist or that further 
efforts to obtain these records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3).

Thus far, the Veteran has not been afforded a VA examination in 
his claim for service connection for a left foot disorder.  In 
McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
reviewed the criteria for determining when an examination is 
required by applicable regulation and how the Board applies 38 
C.F.R. § 3.159(c).  The three salient benchmarks are: competent 
evidence of a current disability or recurrent symptoms, 
establishment of an in-service event, injury, or disease, and 
indication that the current disability may be associated with an 
in-service event.  McClendon, supra.  The Board notes that, if 
additional VA treatment records are obtained, it may be necessary 
under the standard of  McClendon to schedule the Veteran for a VA 
examination before the claim is decided on the merits. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should request the Veteran's 
treatment records from the St. Louis VA 
Medical Center, John Cochran Division.  
Attempts to obtain these records should be in 
accordance with 38 U.S.C.A. § 5103A(b)(3) and 
implementing regulations.

2.  If the criteria to require a VA 
examination are met, the Veteran should be 
scheduled for an examination.  All indicated 
tests and studies are to be performed.  The 
claims folder must be made available to the 
examiner for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report.

a.  The examiner should specifically state 
whether it is at least as likely as not (i.e., 
to at least a 50-50 degree of probability) that 
the Veteran's left foot disorder is causally or 
etiologically related to his active service, or 
whether such a causal or etiological 
relationship is unlikely (i.e., less than a 50 
percent probability), with the rationale for 
any such conclusion set out in the report.

b.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
it.

c.  If the above question cannot be 
answered on a medical or scientific 
basis without invoking processes 
relating to guesswork or judgment based 
upon mere conjecture, the examiner 
should clearly and specifically so 
specify in the examination report, with 
an explanation as to why this is so.

3.  Thereafter, the RO should readjudicate the 
Veteran's claim of service connection for a left 
foot disorder.  If the benefits sought on appeal 
remain denied, the Veteran and his representative 
should be provided with a Supplemental Statement of 
the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of 
th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

